Citation Nr: 9922174	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional back disability as a result 
of a Department of Veterans Affairs examination in December 
1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to September 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio. 


FINDING OF FACT

The veteran sustained additional back disability as a result 
of a VA ear examination in December 1993.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional back disability as a result of a VA examination in 
December 1993 is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 


hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability of the back as a result of a 
VA ear examination in December 1993.

In the instant case, at a VA examination in August 1988, 
diagnoses included degenerative joint disease of the back and 
knees.  It was noted that in the past the veteran had used a 
TENS unit for back and knee discomfort.

In November 1993, the veteran was seen by a private physician 
for a complaint of back pain since being in an airplane crash 
3 years earlier.  When seen again on December 1, 1993, he 
complained of persistent low back pain, with radiation down 
the right leg in the L-5 distribution.  Impressions included 
right sciatica and probable degenerative disc disease.

At a VA orthopedic examination on December 16, 1993, the 
veteran complained of low back pain for years, which was 
getting worse.  Diagnoses included degenerative disc disease 
of the lumbar spine.

Later in the day on December 16, 1993, the veteran underwent 
a VA ear examination.  He and his wife have alleged that he 
suffered a low back injury at the ear examination as he was 
trying to get into the examination chair.  (Although the 

veteran later stated that he was injured in "a fall," he 
told a VA examiner in May 1996 that on December 16, 1993, the 
VA ear examiner caught him and he twisted his back before 
getting into the examination chair.)  The report of the ear 
examination on December 16, 1993, makes no mention of 
anything out of the ordinary, but the Board finds that the 
veteran did twist his back at that time.

The next day, December 17, 1993, the veteran presented at a 
VA emergency room with a complaint of low back pain and right 
leg numbness after he "fell off a chair."  On examination, 
the lumbar spine was tender to palpation, and there was 
decreased pinprick sensation in the lateral aspect of the 
right leg and foot.  X-rays were ordered.  The veteran 
indicated that he would follow-up with a private physician.

VA X-rays of the lumbosacral spine on December 17, 1993, 
showed minimal narrowing of the L4-5 interspace and scattered 
mild hypertrophic spurring.  The impression was some 
degenerative changes with no acute findings.

On December 22, 1993, the veteran saw a private neurosurgeon, 
Harry R. Vanloveren, M.D., who ordered an MRI.  A private MRI 
on December 23, 1993, showed lateral disc protrusion at L3-4 
and central/right paracentral herniated nucleus pulposus 
(HNP) at L4-5.

In late December 1993, Dr. Vanloveren reported that the 
veteran had an extensive history of back problems dating back 
to an injury in 1953 or 1954 when he was in the Air Force, 
and he had experienced intermittent problems ever since.  
(Service connection has not been granted for residuals of any 
back injury.)

In April 1994, and again in June 1994, Dr. Vanloveren 
performed lumbosacral spine surgery.  In July 1994, he stated 
that the episode of back pain which led to surgery began with 
a "fall" from a chair at a VA hospital in December 1993.  
He stated further that "there is reason to believe that . . 
. the fall from the chair may have precipitated rupture of a 
weakened disc."


A VA physician who examined the veteran in May 1996 offered 
an opinion that falling off an examination chair on December 
16, 1993, "probably aggravated a pre-existing back 
condition, possibly by causing rupture of a pre-existing 
weakened disc..." 

The Board requested that a VA specialist in neurology review 
the veteran's medical records and offer an opinion on the 
question of whether the veteran's fall in December 1993 
resulted in aggravation of a pre-existing back disability.  
Michael Jacewicz, M.D., the Assistant Chief of Neurology at a 
VA Medical Center, reviewed the records and offered an 
opinion in April 1999 that it was likely that the fall caused 
an acute exacerbation of the veteran's herniated disc 
symptoms, which led to his subsequent back surgery.  Dr. 
Jacewicz  noted that after surgery in April 1994 and June 
1994, the surgeon, Dr. Vanloveren, reported that the 
veteran's sciatica had resolved; however, VA treatment notes 
indicated that the veteran complained of persistent back pain 
in August 1994.  Dr. Jacewicz commented that to what degree 
back pain worsened after the second operation in June 1994 
was unclear and the veteran should be assessed by a 
neurologist. 

Upon consideration of the opinions of Dr. Vanloveren, the VA 
physician who examined the veteran in May 1996, and Dr. 
Jacewicz, the Board finds that the evidence is in relative 
equipoise on the issue of whether the veteran's fall or 
twisting of his back at a VA ear examination in December 1993 
resulted in permanent aggravation of his pre-existing back 
disability.  Resolving the doubt on the issue in the 
veteran's favor, the Board concludes that entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
established for the degree of additional back disability 
which was the result of the VA examination in December 1993.  
38 U.S.C.A. § 5107(a).  The Board observes that the RO may 
wish to have the veteran examined by a neurologist, as 
suggested by Dr. Jacewicz, in the course of assigning a 
disability rating for the degree of additional disability 
attributable to the December 1993 incident.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
granted for the degree of aggravation of a back disability 
which was the result of a December 1993 VA examination.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

